DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 July 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose an apparatus where a third party application registers security restrictions with a user device in the claimed manner. Pratt et al., USPN 10,623,380, is one of many examples that discloses an apparatus ensuring that a third party application implements approved security restrictions (abstract), but does not disclose registering the restriction in the claimed manner. Brickell et al., USPN 2018/0287802 discloses an apparatus where a verification policy is registered in a third party application (abstract), but again does not disclose registering the restriction in the claimed manner. It would not have been obvious for one of ordinary skill in the art, prior to the instant priority date, to amend the prior art to implement the claimed invention without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
References Cited
Rexer, USPN 2014/0082071, discloses a method of imposing restrictions by a third party (0061), but does not disclose registering the restriction in the claimed manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JACOB LIPMAN/Primary Examiner, Art Unit 2434